  Case 19-24954         Doc 45      Filed 10/16/19 Entered 10/16/19 18:19:26                 Desc Main
                                      Document     Page 1 of 3




Brian J. Porter, Bar Number 14291
Armand J. Howell, Bar Number 10029
Benjamin J. Mann, Bar Number 12588
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for Ditech Financial, LLC
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Fax: 801-328-9714
Email: brian@hwmlawfirm.com
File No: 52911

                 IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION

In re:                                                       Bankruptcy Case No. 19-24954
                                                                      Chapter 13
MARILYN R MONSON                                          REPLY TO DEBTOR’S MOTION TO
                                                           REINSTATE AUTOMATIC STAY
                 Debtor.

         Ditech Financial, LLC. ("Ditech”), hereby replies to Debtor’s objection and supplements its

Motion for Relief from the Automatic Stay and for In Rem Relief as follows:

         1. The Debtor filed an emergency motion to reinstate the automatic stay on October 16, 2019.

         2. The Motion references the court’s previously entered order terminating the stay and granting

in rem relief in respect to real property located at 11041 North 5730 West, Highland, Utah 84003, more

particularly described as:

         Lot 10, Plat “A”, Castle Glen Estates, according to the Official Plat thereof as recorded in the
         office of the Utah State County Recorder, State of Utah; U.S. Bankruptcy Judge R. KIMBALL
         MOSIER Dated: September 4, 2019 This order is SIGNED. Case 19-24954 Doc 23 Filed
         09/04/19 Entered 09/04/19 13:24:12 Desc Main Document Page 1 of 4 TAX ID: 36-049-0010

         3. The Court’s order, entered September 4, 2019, specified that the stay with respect to this

property was terminated as of September 4, 2019, and that the order, upon recordation, would be binding

for a two-year period should any other case purpose to affect this real property. This order was recorded
  Case 19-24954          Doc 45       Filed 10/16/19 Entered 10/16/19 18:19:26              Desc Main
                                        Document     Page 2 of 3




with the Utah County Recorder’s Office on September 4, 2019, as entry No. 86287: 2019.

        4. Debtor now seeks to vacate this relief order, or reinstate the stay. Ditech contends that the

Debtor does not have standing to reinstate the stay. The Debtor is not a borrower under the Note or party

to the Deed of Trust. The Debtor appears to have filed this bankruptcy simply because borrower Gary

Monson would not have been able to stop Ditech from taking this property to sale, as he would not have

had the benefit of the automatic stay should he have filed this case.

        5. Further, the Debtor has failed to establish grounds for relief from the previously entered order.

Debtor’s request to reinstate the stay appears to be a request to vacate a previously entered order. Such

requests are governed by Fed. R. Civ. Pro. 60(b), which states a court may relieve a party from an order

for the following reasons:

        (1) mistake, inadvertence, surprise, or excusable neglect;
        (2) newly discovered evidence that, with reasonable diligence, could not have been discovered in
        time to move for a new trial under Rule 59(b);
        (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by
        an opposing party;
        (4) the judgment is void;
        (5) the judgment has been satisfied, released, or discharged; it is based on an earlier judgment
        that has been reversed or vacated; or applying it prospectively is no longer equitable; or
        (6) any other reason that justifies relief.


        6. Here, the Debtor has failed to establish cause for relief under Rule 60(b). The order was not

entered by mistake or without Debtor’s knowledge. The Debtor offered no evidence at a hearing on

September 4, 2019, and was not in attendance. Ditech has not engaged in fraud or misconduct, and cause

presently exists for the stay to be lifted as to Ditech.

        7. As outlined in the original Motion, and confirmed by the Court’s Order, Debtor and borrower

have filed multiple bankruptcies over a period of years as part of a scheme to delay, hinder, and/or

defraud Ditech. Thus, the Debtor’s request should be denied pursuant to 11 U.S.C.A. 362(d)(4) as both
  Case 19-24954         Doc 45     Filed 10/16/19 Entered 10/16/19 18:19:26                Desc Main
                                     Document     Page 3 of 3




Debtor and borrower have filed multiple times to stop state court action, which is sufficient grounds for

termination of the bankruptcy stay even if the Debtor is now attempting to cure deficiencies in her case

and pay Ditech.

DATED this 16th day of October                /s/ Brian J. Porter
                                             Brian J. Porter
                                             Attorney for Ditech Financial, LLC




                                     MAILING CERTIFICATE

        The undersigned hereby certifies that true and correct copies of the Reply to Motion to

Reinstate Stay mailed by first class mail, postage prepaid, or via ECF, this 16th day of October,

2019, to each of the following:

           Marilyn Monson                                 Lon Jenkins
           11041 North 5730 West,                         Via ECF
           Highland, Utah 84003                           Chapter 13 Trustee
           Debtor/Borrower
           Via Email                                      United States Trustee
                                                          Via ECF
           Garry Lynn Monson
           11041 North 5730 West
           Highland, Utah 84003
           Co-Debtor/Borrower

                                                                    /s/ Brian J. Porter
